TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 21, 2020



                                     NO. 03-19-00861-CV


                             In the Matter of M. L. D., Appellant




      APPEAL FROM THE 27TH DISTRICT COURT OF LAMPASAS COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES BAKER AND TRIANA
     DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE BAKER




This is an appeal from the judgment signed by the trial court on September 13, 2019. Appellant

has filed a motion to dismiss the appeal, and having considered the motion, the Court agrees that

the motion should be granted. Therefore, the Court grants the motion and dismisses the appeal.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.